IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2022 Term                        FILED
                                    _____________
                                                                     April 22, 2022
                                     No. 21-0484                        released at 3:00 p.m.
                                                                    EDYTHE NASH GAISER, CLERK
                                    _____________                   SUPREME COURT OF APPEALS
                                                                         OF WEST VIRGINIA

                                 CYNTHIA D. PAJAK,
                               Plaintiff Below, Petitioner,

                                           V.

         UNDER ARMOUR, INC.; UNDER ARMOUR RETAIL, INC.;
                        AND BRIAN BOUCHER,
                     Defendants Below, Respondents.
           ________________________________________________

            Certified Question from the United States District Court
                    for the Northern District of West Virginia
          The Honorable Irene M. Keeley, United States District Judge
                           Civil Action No. 1:19-CV-160

                    CERTIFIED QUESTION ANSWERED
             ________________________________________________

                          Submitted: February 16, 2022
                             Filed: April 22, 2022


Amy M. Smith                                     Jill E. Hall
Robert M. Steptoe, Jr.                           Justin M. Harrison
Larry J. Rector                                  Grace E. Hurney
Allison B. Williams                              Laura A. Hoffman
Dylan T. Hughes                                  Jackson Kelly PLLC
Steptoe & Johnson PLLC                           Charleston, West Virginia
Bridgeport, West Virginia                        Attorneys for the Respondents,
Attorneys for the Petitioner                     Under Armour, Inc., and
                                                 Under Armour Retail, Inc.
Scott H. Kaminski
Ray, Winton & Kelley, PLLC                       Mychal S. Schulz
Charleston, West Virginia                        Babst Calland
Attorney for the Respondent,             Charleston, West Virginia
Brian Boucher
                                         Todd A. Mount
                                         Shaffer & Shaffer, PLLC
                                         Madison, West Virginia
                                         Attorneys for Amicus Curiae,
                                         Defense Trial Counsel of
                                         West Virginia



JUSTICE MOATS delivered the Opinion of the Court.

JUSTICE ALAN D. MOATS, sitting by temporary assignment.
                             SYLLABUS BY THE COURT



              1.     “When a certified question is not framed so that this Court is able to

fully address the law which is involved in the question, then this Court retains the power

to reformulate questions certified to it under . . . the Uniform Certification of Questions of

Law Act found in W. Va. Code, 51-1A-1, et seq. . . .” Syllabus point 3, in part, Kincaid v.

Mangum, 189 W. Va. 404, 432 S.E.2d 74 (1993).



              2.     “The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syllabus point 1, Smith v. State Workmen’s

Compensation Commissioner, 159 W. Va. 108, 219 S.E.2d 361 (1975).



              3.     “[C]ourts are not to eliminate through judicial interpretation words

that were purposely included . . . .” Syllabus point 11, in part, Brooke B. v. Ray C., 230

W. Va. 355, 738 S.E.2d 21 (2013).



              4.     “Even though a discharged at-will employee has no statutory claim

for retaliatory discharge under W. Va. Code, 5-11-9(7)(C) [1992] of the West Virginia

Human Rights Act because his or her former employer was not employing twelve or more

persons within the state at the time the acts giving rise to the alleged unlawful



                                              i
discriminatory practice were committed, as required by W. Va. Code, 5-11-3(d) [1994]

[which is the definition of ‘employer’], the discharged employee may nevertheless

maintain a common law claim for retaliatory discharge against the employer based on

alleged sex discrimination or sexual harassment because sex discrimination and sexual

harassment in employment contravene the public policy of this State articulated in the West

Virginia Human Rights Act, W. Va. Code, 5-11-1, et seq.” Syllabus point 8, Williamson v.

Greene, 200 W. Va. 421, 490 S.E.2d 23 (1997).



              5.     An entity that does not meet the West Virginia Human Rights Act

definition of “employer,” as set out in West Virginia Code § 5-11-3(d) (eff. 1998), may not

be potentially liable to its own employee as a “person,” as defined in West Virginia Code

§ 5-11-3(a), for an alleged violation of West Virginia Code § 5-11-9(7) (eff. 2016).




                                            ii
Moats, Justice:

              The United States District Court for the Northern District of West Virginia

has certified the following question to this Court, which seeks to clarify the application of

the West Virginia Human Rights Act (“WVHRA”) when the plaintiff’s employing entity 1

does not meet the WVHRA definition of “employer”:

              Whether an entity that does not meet the definition of
              “employer” in West Virginia Code § 5-11-3(d) is nonetheless
              subject to liability under West Virginia Code § 5-11-9(7) as a
              “person” defined in West Virginia Code § 5-11-3(a)?

We find the question posed is too broadly stated. Therefore, we exercise our authority to

reformulate and more narrowly phrase the question:

              May an entity that does not meet the West Virginia Human
              Rights Act definition of “employer,” as set out in West
              Virginia Code § 5-11-3(d) (eff. 1998), be potentially liable to
              its own employee as a “person,” as defined in West Virginia
              Code § 5-11-3(a), for an alleged violation of West Virginia
              Code § 5-11-9(7) (eff. 2016)?

We answer this question in the negative. 2




              1
                 We use the term “employing entity” for ease of reference. It simply refers
to an entity that has employees, but does not meet the WVHRA definition of “employer.”
              2
                This Court would like to acknowledge the participation in this case of the
Defense Trial Counsel of West Virginia, who filed an amicus curiae brief in support of the
Under Armour respondents. We have considered the arguments presented by this amicus
curiae in deciding this case.


                                             1
                                            I.

                    FACTUAL AND PROCEDURAL HISTORY

             Petitioner, Ms. Cynthia D. Pajak (“Ms. Pajak”), was hired by the

respondents, Under Armour, Inc. and/or Under Armour Retail, Inc. (collectively “Under

Armour”), in November 2012, to serve as director of Under Armour’s East and Canada

regions. She worked remotely from Bridgeport, West Virginia, and reported to respondent

Brian Boucher (“Mr. Boucher”). She has alleged the following facts. In January and April

of 2018, she received reports of several instances of inappropriate workplace conduct in

the realm of sexual harassment from female Under Armour employees. 3 Ms. Pajak

collected written statements describing the misconduct and provided them to Mr. Boucher,

who minimized the misconduct and directed Ms. Pajak to “move on.” A mid-year

performance review Ms. Pajak received from Mr. Boucher on June 12, 2018, raised no

concerns about her job performance; nevertheless, nine days later, and without consulting

Under Armour’s human resources department, Mr. Boucher raised concerns about Ms.

Pajak’s job performance and asked her to voluntarily leave her position. Mr. Boucher then

placed Ms. Pajak on a sixty-day Performance Improvement Plan (“PIP”) on September 10,

2018, instead of a ninety-day PIP as Under Armour typically allowed, and failed to provide


             3
                Examples of the improper conduct provided by Ms. Pajak are that a district
manager took off his shirt and pretended to do a striptease, the same manager posted a
photo of himself in a Speedo posing for a body building competition on Under Armour’s
internal social media site, and another district manager inappropriately commented about
a female colleague’s appearance.

                                            2
any guidance as to what areas of her performance required improvement. Additionally,

and contrary to his representation that he would meet regularly with Ms. Pajak during the

PIP period, Mr. Boucher met with Ms. Pajak only once, and she requested that meeting.

Ms. Pajak was dismissed from her employment on December 10, 2018, ninety days after

her PIP was initiated.



              On July 16, 2019, Ms. Pajak filed a lawsuit against Under Armour and Mr.

Boucher in the Circuit Court of Harrison County, West Virginia. She asserted claims for

wrongful discharge under Harless v. First National Bank in Fairmont, 162 W. Va. 116,

246 S.E. 2d 270 (1978); Negligent Hiring, Supervision, and Retention; Intentional

Infliction of Emotional Distress or Tort of Outrage; and, pertinent to the instant certified

question, violations of the WVHRA. In her WVHRA claim, Ms. Pajak has alleged that

Under Armour placed her on a pretextual PIP and then discharged her as a result of her

protected activity in violation of West Virginia Code § 5-11-9(7); therefore, she suffered

retaliation, harassment, and discrimination based on sex due to her protected activity.

Under Armour removed the case to the United States District Court for the Northern

District of West Virginia and filed a motion for partial dismissal of Ms. Pajak’s complaint.

Under Armour sought, in relevant part, dismissal of Ms. Pajak’s WVHRA claim on the

ground that Ms. Pajak had failed to allege that Under Armour satisfied the numerosity

portion of the WVHRA definition of “employer,” under which Under Armour had to



                                             3
employ “twelve or more persons within the state for twenty or more calendar weeks in the

calendar year in which the act of discrimination allegedly took place or the preceding

calendar year.” W. Va. Code § 5-11-3(d) (eff. 1998). The district court denied Under

Armour’s motion, and discovery proceeded. Eventually, Under Armour filed a motion

asking the district court to certify the following question to this Court:

              Whether an “employer” as defined in West Virginia Code
              Section 5-11-3(d) means one who employs twelve or more
              persons working within the state for twenty or more calendar
              weeks in the calendar year the discrimination allegedly took
              place or in the preceding calendar year[?]

The district court heard arguments on the motion, initially granted it, and ordered that the

following two questions be certified:

              1.     Whether an “employer” as defined in West Virginia
                     Code § 5-11-3(d) means one who employs twelve or
                     more persons working within the state for twenty or
                     more calendar weeks in the calendar year the
                     discrimination allegedly took place or in the preceding
                     calendar year?

              2.     Whether a corporate employer is a “person” as defined
                     in West Virginia Code § 5-11-3(a), regardless of
                     whether it is also an “employer” as defined in § 5-11-
                     3(d)?


              However, upon further consideration the district court determined that the

plain language of the WVHRA mandates that an “employer” have at least twelve

employees who perform their assigned tasks and responsibilities within the State of West

Virginia. Accordingly, the district court vacated, in part, its order granting Under Armour’s


                                              4
motion to certify and declined to certify the first question. Thereafter, by order entered on

June 11, 2021, the district court certified only the following question to this Court:

              Whether an entity that does not meet the definition of
              “employer” in West Virginia Code § 5-11-3(d) is nonetheless
              subject to liability under West Virginia Code § 5-11-9(7) as a
              “person” defined in West Virginia Code § 5-11-3(a)?

We accepted the certified question and placed this matter on the docket for argument under

Rule 20 of the West Virginia Rules of Appellate Procedure.



                                             II.

                               STANDARD OF REVIEW

              This Court’s consideration of a certified question from a federal district court

is plenary. “‘A de novo standard is applied by this Court in addressing the legal issues

presented by a certified question from a federal district or appellate court.’ Syllabus Point

1, Light v. Allstate Ins. Co., 203 W. Va. 27, 506 S.E.2d 64 (1998).” Syl. pt. 1, Martinez v.

Asplundh Tree Expert Co., 239 W. Va. 612, 803 S.E.2d 582 (2017). Furthermore, to the

extent that we must engage in statutory construction to answer the question that has been

certified, our interpretation of the relevant statutory provisions likewise is plenary. “Where

the issue on an appeal from the circuit court is clearly a question of law or involving an

interpretation of a statute, we apply a de novo standard of review.” Syl. pt. 1, Chrystal

R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995). Our resolution of the

certified question at issue will be guided by these standards.


                                              5
                                             III.

                                       DISCUSSION

              At the outset, we recognize our authority to reformulate the question herein

certified.

                       When a certified question is not framed so that this
              Court is able to fully address the law which is involved in the
              question, then this Court retains the power to reformulate
              questions certified to it under . . . the Uniform Certification of
              Questions of Law Act found in W. Va. Code, 51-1A-1, et
              seq. . . .

Syl. pt. 3, in part, Kincaid v. Mangum, 189 W. Va. 404, 432 S.E.2d 74 (1993). See also

W. Va. Code § 51-1A-4 (eff. 1996) (“The Supreme Court of Appeals of West Virginia may

reformulate a question certified to it.”). In this case, we find the certified question is too

broadly stated. Therefore, we reformulate and more narrowly phrase the question to be

resolved as follows:

              May an entity that does not meet the West Virginia Human
              Rights Act definition of “employer,” as set out in West
              Virginia Code § 5-11-3(d) (eff. 1998), be potentially liable to
              its own employee as a “person,” as defined in West Virginia
              Code § 5-11-3(a), for an alleged violation of West Virginia
              Code § 5-11-9(7) (eff. 2016)?

The district court determined, for purposes of the underlying litigation, that Under Armour

does not meet the definition of “employer” as set out in West Virginia Code § 5-11-3(d)

and declined to certify a question to this Court addressing that issue. Accordingly, for

purposes of this opinion, we accept the district court’s determination as to Under Armour’s



                                              6
status as an “employer” under the WVHRA. 4 Our task then is simply to determine, in the

context of an employee/employing entity, whether the term “person” as used in West

Virginia Code § 5-11-9(7) is intended by the Legislature to include an entity, such as Under

Armour, that does not meet the WVHRA definition of “employer.”



              To answer this question, we must examine relevant provisions of the

WVHRA. In doing so, we are mindful that “[t]he primary object in construing a statute is

to ascertain and give effect to the intent of the Legislature.” Syl. pt. 1, Smith v. State

Workmen’s Comp. Comm’r, 159 W. Va. 108, 219 S.E.2d 361 (1975). See also Syl. pt. 8,

Vest v. Cobb, 138 W. Va. 660, 76 S.E.2d 885 (1953) (“The primary rule of statutory

construction is to ascertain and give effect to the intention of the Legislature.”). To this

end, “[w]hen a statute is clear and unambiguous[,] and the legislative intent is plain, the

statute should not be interpreted by the courts, and in such case[,] it is the duty of the courts

not to construe but to apply the statute.” Syl. pt. 5, State v. General Daniel Morgan Post


              4
                 As noted in the facts set out above, the district court was presented with a
motion to certify a question addressing the definition of “employer” under the WVHRA,
and, specifically, whether that definition requires persons employed to perform their work
within the State of West Virginia. The district court ultimately declined to certify that
question. In the present action, Under Armour invites this Court to, under the guise of our
authority to reformulate certified questions, address the very question the district court
declined to certify. Because the district court chose not to certify this particular question,
we decline Under Armour’s invitation. Similarly, respondent Mr. Boucher asks this Court
to consider a question that he proposed to the district court for certification to this Court.
The district court also rejected Mr. Boucher’s proposed question; therefore, we will not
address it in this opinion.

                                               7
No. 548, Veterans of Foreign Wars, 144 W. Va. 137, 107 S.E.2d 353 (1959). Conversely,

“[a] statute that is ambiguous must be construed before it can be applied.” Syl. pt. 1, Farley

v. Buckalew, 186 W. Va. 693, 414 S.E.2d 454 (1992).



              Furthermore, when endeavoring to interpret the WVHRA, it is important to

note that the Legislature has explicitly directed that “[t]he provisions of this article shall be

liberally construed to accomplish its objectives and purposes.” W. Va. Code § 5-11-15

(eff. 1967). See also Skaff v. W. Va. Hum. Rts. Comm’n, 191 W. Va. 161, 162, 444 S.E.2d

39, 40 (1994) (“The West Virginia Human Rights Act shall be liberally construed to

accomplish its objective and purpose.” (quotations and citations omitted)); Syl. pt. 1, in

part, Paxton v. Crabtree, 184 W. Va. 237, 400 S.E.2d 245 (1990) (same). The objectives

and purposes underlying the WVHRA are specifically set out therein, in relevant part, as

follows:

                     It is the public policy of the state of West Virginia to
              provide all of its citizens equal opportunity for
              employment . . . . Equal opportunity in the area[] of
              employment . . . is hereby declared to be a human right or civil
              right of all persons without regard to . . . sex . . . .

                     The denial of these rights to properly qualified persons
              by reason of . . . sex . . . is contrary to the principles of freedom
              and equality of opportunity and is destructive to a free and
              democratic society.

W. Va. Code § 5-11-2 (eff. 1998). We do note, however, that when addressing the meaning

of a given statute, “legislative intent is the dominant consideration. [Where] that intent is


                                               8
expressed by clear and unambiguous language . . . it is . . . not necessary for us to rely on

canons of statutory construction calling for liberal construction of remedial legislation to

effectuate legislative intent.” U.S. Life Credit Corp. v. Wilson, 171 W. Va. 538, 541, 301

S.E.2d 169, 172 (1982). Cf. Davenport v. Gatson, 192 W. Va. 117, 119, 451 S.E.2d 57, 59

(1994) (“While we recognized that unemployment compensation statutes should be

liberally construed in favor of the claimant . . . we are not at liberty to ignore the plain

language of a statute.” (citation and footnote omitted)); Adkins v. Gatson, 192 W. Va. 561,

564-65, 453 S.E.2d 395, 398-99 (1994) (“Our decisions have been constant that

unemployment compensation statutes should be liberally construed in favor of the

claimant . . . . This ‘liberality’ rule is not to be utilized when its application would require

us to ignore the plain language of the statute.” (quotations and citations omitted)).



              With the foregoing principles in mind, we begin our analysis by examining

the relevant statute.

                     It has been emphasized repeatedly that “‘[t]he starting
              point in every case involving construction of a statute is the
              language itself.’” Gustafson v. Alloyd Co., Inc., 513 U.S. 561,
              [584], 115 S. Ct. 1061, 1074, 131 L. Ed. 2d 1, 21 (1995)
              (Thomas, J., dissenting), quoting Landreth Timber Co. v.
              Landreth, 471 U.S. 681, 685, 105 S. Ct. 2297, 2301, 85
              L. Ed. 2d 692, 697 (1985).




                                               9
Bullman v. D & R Lumber Co., 195 W. Va. 129, 135 n.9, 464 S.E.2d 771, 777 n.9 (1995).

According to West Virginia Code § 5-11-9(7), the portion of the WVHRA that Ms. Pajak

seeks to apply to Under Armour:

                   It shall be an unlawful discriminatory practice, unless
             based upon a bona fide occupational qualification, or except
             where based upon applicable security regulations established
             by the United States or the State of West Virginia or its
             agencies or political subdivisions:

                    ....

                   (7) For any person, employer, employment agency,
             labor organization, owner, real estate broker, real estate
             salesman or financial institution to:

                     (A) Engage in any form of threats or reprisal, or to
             engage in, or hire, or conspire with others to commit acts or
             activities of any nature, the purpose of which is to harass,
             degrade, embarrass or cause physical harm or economic loss or
             to aid, abet, incite, compel or coerce any person to engage in
             any of the unlawful discriminatory practices defined in this
             section;

                     (B) Willfully obstruct or prevent any person from
             complying with the provisions of this article, or to resist,
             prevent, impede or interfere with the commission or any of its
             members or representatives in the performance of a duty under
             this article; or

                    (C) Engage in any form of reprisal or otherwise
             discriminate against any person because he or she has opposed
             any practices or acts forbidden under this article or because he
             or she has filed a complaint, testified or assisted in any
             proceeding under this article.




                                           10
W. Va. Code § 5-11-9(7) (eff. 2016) (emphasis added). Notably, paragraph (7) refers to

various entities, including any “person” or “employer.”            The terms “person” and

“employer” are defined in the WVHRA as follows:

                     (a)    The term “person” means one or more
              individuals, partnerships, associations, organizations,
              corporations, labor organizations, cooperatives, legal
              representatives, trustees, trustees in bankruptcy, receivers and
              other organized groups of persons;

                     ....

                      (d) The term “employer” means the state, or any
              political subdivision thereof, and any person employing twelve
              or more persons within the state for twenty or more calendar
              weeks in the calendar year in which the act of discrimination
              allegedly took place or the preceding calendar year: Provided,
              That such terms shall not be taken, understood or construed to
              include a private club;

W. Va. Code § 5-11-3 (eff. 1998) (emphasis added).



              Placing emphasis on the liberal interpretation to be afforded the WVHRA,

Ms. Pajak first contends that Under Armour qualifies as a “person” under the WVHRA

definition of that term because it is a corporation, and, therefore, it is subject to liability

under West Virginia Code § 5-11-9(7) as a “person” regardless of whether it is an

“employer” under the WVHRA. She observes that § 5-11-9(7) prohibits specific conduct,

including retaliation, by any person, employer, etcetera, and reasons that the use of the term

“any” signifies that § 5-11-9(7) applies to a substantially broader set of potential defendants



                                              11
than other provisions of § 5-11-9 that proscribe discriminatory practices under the

WVHRA. Based upon this reasoning, Ms. Pajak concludes that the Legislature did not

intend there to be any limitations on the term “person” as used in § 5-11-9(7). Under

Armour argues that an entity that is specifically exempt from liability under the WVHRA,

due to its failure to meet the requisite criteria to be an “employer” as therein defined, may

not be a “person” that is subject to a claim for violating West Virginia Code § 5-11-9(7),

particularly where that claim is asserted by the entity’s own employee. We find Under

Armour’s position is in accord with the Legislative intent with respect to the definition of

“employer” and its application in the context of West Virginia Code § 5-11-9(7).



              We first observe that the Legislature gave the term “employer” a specific

definition when used in the WVHRA. That definition includes “any person,” but only

when such person meets the remaining criteria set out in the definition, i.e., “employing

twelve or more persons within the state” during the requisite period of time and not being

a private club. W. Va. Code § 5-11-3(d). Accordingly, the plain language of the definition

of “employer” itself excludes a “person” when that person does not meet the remaining

elements of the definition, but necessarily includes “any person” that does meet those

elements. This view of the term “employer” also is consistent with this Court’s prior

recognition that “[t]he term ‘person,’ as defined and utilized within the context of the West

Virginia Human Rights Act, includes . . . employers,” Syl. pt. 3, in part, Holstein v.



                                             12
Norandex, Inc., 194 W. Va. 727, 461 S.E.2d 473 (1995) (referring to “employers” as

defined in the WVHRA). To find otherwise would ignore a plaintiff’s status as an

employee and allow such an employee to circumvent the Legislature’s plain intent that

only employing entities who meet the WVHRA definition of “employer” are subject to

liability thereunder. See Kalany v. Campbell, 220 W. Va. 50, 57, 640 S.E.2d 113, 121

(2006) (observing a rational basis for prohibiting discriminatory conduct “in a manner that

does not apply to employers whose business interests do not require the use of more than

a minimal number of employees.”).



              Ms. Pajak relies on Holstein and contends that this Court previously has held

that the term “person” as defined in West Virginia Code § 5-11-3(a) includes both

employees and employers, and has recognized that claims under § 5-11-9(7) may be

brought against any “person.” However, as Under Armour correctly observes, Holstein

does not support Ms. Pajak’s position that when a plaintiff’s employing entity does not

meet the WVHRA definition of “employer,” it may nevertheless be considered a “person”

for purposes of West Virginia Code § 5-11-9(7).



              The issue on appeal in Holstein was whether a supervisor could be liable for

a violation of § 5-11-9(7)(A), under which it is generally unlawful




                                            13
                    (7) For any person, employer, employment agency,
              labor organization, owner, real estate broker, real estate
              salesman or financial institution to:

                      (A) . . . aid, abet, incite, compel or coerce any person to
              engage in any of the unlawful discriminatory practices defined
              in this section[.]

W. Va. Code § 5-11-9(7)(A) (emphasis added). The plaintiff, Mr. Holstein, sued his

employer, Norandex, for age discrimination, and also sued his supervisor, Mr. Michael

Counts, for retaliatory discharge in violation of West Virginia Code § 55-11-9(7)(A),

asserting that Mr. Counts aided and abetted Norandex in an act of unlawful discrimination.

Mr. Counts filed a motion to dismiss. The circuit court granted the motion, reasoning, in

relevant part, that (1) Mr. Counts was an employee who could not be held liable under

West Virginia Code § 5-11-9(7); (2) Norandex was an “employer” under the WVHRA and,

therefore, was excluded from the definition of a “person” as used in the WVHRA; and (3)

the allegation that Mr. Counts, as an employee of Norandex, aided and abetted Norandex

in discriminatory conduct did not meet the statutorily mandated element that Mr. Counts

must have aided and abetted a “person.” Holstein, 194 W. Va. at 729, 461 S.E.2d at 475.

On appeal, Norandex argued in favor of the circuit court’s rulings and argued that “the

failure to include the terms ‘employee’ and ‘employer’ within the definition of ‘person’ in

W. Va. Code § 5-11-3(a) demonstrat[ed] a legislative intent to exclude employees as

potential defendants and to exclude employers as potential recipients of aid and abetment




                                              14
in actions brought under the HRA.” Holstein, 194 W. Va. at 730, 461 S.E.2d at 476. This

Court rejected the circuit court’s interpretation of the term “person” and held that

                      [t]he term “person,” as defined and utilized within the
              context of the West Virginia Human Rights Act, includes both
              employees and employers. Any contrary interpretation, which
              might have the effect of barring suits by employees against
              their supervisors, would be counter to the plain meaning of the
              statutory language and contrary to the very spirit and purpose
              of this particular legislation.

Syl. pt. 3, id. See also Syl. pt. 9, Conrad v. ARA Szabo, 198 W. Va. 362, 480 S.E.2d 801

(1996) (holding that “[t]he term ‘person,’ as defined and utilized within the context of the

West Virginia Human Rights Act, includes both employees and employers,” and

concluding that the West Virginia Regional Jail and Correctional Facility Authority, which

met the WVHRA definition of an “employer,” but did not employ the plaintiff, was a

“person” who could be a defendant under West Virginia Code § 5-11-9(7)). Notably, in

both Holstein and Conrad the employing entity was an “employer” under the WVHRA;

therefore, we do not find these opinions to be instructive in answering the certified question

with which we are herein presented, which specifically addresses an entity that does not

meet the WVHRA definition of “employer.”



              Moreover, this Court has previously indicated that the status of a plaintiff as

the defendant’s employee required that the defendant meet the WVHRA definition of

“employer” in order to be held liable to the employee for a violation of the WVHRA. In



                                             15
Woodall v. International Brotherhood of Electrical Workers, Local 596, this Court

observed a “labor organization’s dual role under the Human Rights Act as an employer and

a labor organization.” Woodall, 192 W. Va. 673, 675, 453 S.E.2d 656, 658 (1994). The

plaintiff in Woodall was an employee of the labor organization but was not a member. Id.

at 674, 453 S.E.2d at 657. The labor organization did not meet the WVHRA definition of

“employer.” Id. at 677, 453 S.E.2d at 660. Thus, the Court was faced with the question of

              whether an employee of a labor organization, who is not a
              member of that labor organization, may file an action under the
              Human Rights Act against that labor organization pursuant to
              W. Va. Code, 5-11-9(c) [now 5-11-9(3)] even though the labor
              organization does not meet the definition of employer pursuant
              to W. Va. Code, 5-11-3(d) . . . .

Woodall, 192 W. Va. at 675, 453 S.E.2d at 658. The Court found that West Virginia Code

§ 5-11-9(c), which is now found at § 5-11-9(3), applies only to a labor organization’s

representative capacity. See Syl. pt. 1, Woodall, 192 W. Va. 673, 453 S.E.2d 656. Thus,

even though the labor organization was an employing entity and could also be held liable

in its representative capacity for certain violations of the WVHRA, the Court held that “a

labor organization is liable for unlawful discriminatory practices in its capacity as an

employer only if it meets the definition of employer set forth in W. Va. Code, 5-11-

3(d) . . . .” Syl. pt. 1, in part, Woodall, 192 W. Va. 673, 453 S.E.2d 656 (emphasis added).



              Turning next to West Virginia Code § 5-11-9(7), we note that it uses the

disjunctive term “or” in listing those who may be liable for engaging in the conduct


                                            16
prohibited therein, i.e., “any person, employer, employment agency, labor organization,

owner, real estate broker, real estate salesman or financial institution.” W. Va. Code § 5-

11-9(7) (emphasis added). The disjunctive term “or” indicates alternatives. See Brickstreet

Mut. Ins. Co. v. Zurich Am. Ins. Co., 240 W. Va. 414, 423, 813 S.E.2d 67, 76 (2018) (stating

that use of “or” in statute “plainly commands a choice of either one or the other”); State v.

Wilkerson, 230 W. Va. 366, 372, 738 S.E.2d 32, 38 (2013) (“The use of the word ‘or’

indicates an alternative choice.”); Carper v. Kanawha Banking & Tr. Co., 157 W. Va. 477,

517, 207 S.E.2d 897, 921 (1974) (“Recognizing the obvious, the normal use of the

disjunctive ‘or’ in a statute connotes an alternative or option to select.”). Thus, use of “or”

in West Virginia Code § 5-11-9(7) to refer to “any person” or “employer” indicates they

are separate choices, and, therefore, an “employer” is not the same as “any person.”



              Furthermore, because the Legislature used both the term “person” and the

term “employer,” we must give meaning to them both. “‘[T]he Legislature is presumed to

intend that every word used in a statute has a specific purpose and meaning,’ State ex rel.

Johnson v. Robinson, 162 W. Va. 579, 582, 251 S.E.2d 505, 508 (1979)[.]” Stone v. United

Eng’g, a Div. of Wean, Inc., 197 W. Va. 347, 355, 475 S.E.2d 439, 447 (1996). See also

Bullman, 195 W. Va. at 133, 464 S.E.2d at 775 (“[E]very word used is presumed to have

meaning and purpose, for the Legislature is thought by the courts not to have used language

idly.”). However, broadly construing the term “person” in West Virginia Code § 5-11-9(7)



                                              17
to include a plaintiff’s employing entity that does not meet the WVHRA definition of the

term “employer” would render the limitations on the term “employer” meaningless for

purposes of § 5-11-9(7). The cannons of statutory construction prohibit such a result.

“[C]ourts are not to eliminate through judicial interpretation words that were purposely

included . . . .” Syl. pt. 11, in part, Brooke B. v. Ray C., 230 W. Va. 355, 738 S.E.2d 21

(2013). Instead, by including the word “employer” in § 5-11-9(7), the Legislature has

plainly demonstrated its intent that an entity would be liable to its own employee for a

violation thereof only when the entity meets the WVHRA definition of the term

“employer.” Given that the Legislature has clearly expressed its intent that an employing

entity meet the WVHRA definition of the term “employer” to be held liable to its own

employee for a violation of West Virginia Code § 5-11-9(7), we need not resort to a liberal

construction of the WVHRA in this regard. See U.S. Life Credit Corp., 171 W. Va. at 541,

301 S.E.2d at 172 (recognizing that where legislative “intent is expressed by clear and

unambiguous language[,] . . . it is . . . not necessary for us to rely on canons of statutory

construction calling for liberal construction of remedial legislation to effectuate legislative

intent”).



              Finally, in Williamson v. Greene, 200 W. Va. 421, 490 S.E.2d 23 (1997), this

Court addressed a question very similar to the one herein raised. The Williamson Court

was presented with several certified questions, one of which addressed the WVHRA



                                              18
definition of “employer.” Similar to Ms. Pajak, the plaintiff in Williamson sought to bring

a statutory claim for retaliatory discharge against her own employing entity pursuant to

West Virginia Code § 5-11-9(7)(C) [1992]. Williamson was decided under an earlier

version of the WVHRA. At that time, the definition of “employer” did not set out the

specific timeframe during which an employing entity was required to employ twelve or

more persons within the State; therefore, the Court had to construe the provision to

determine whether Ms. Williamson’s employing entity qualified as an “employer,” and, if

not, whether Ms. Williamson could maintain a common law claim for retaliatory discharge

against her former employing entity. Although the Court did not expressly analyze the

specific question now before the Court, i.e., whether an entity that does not meet the

WVHRA definition of “employer” may meet the WVHRA definition of “person,” it

nevertheless resolved that question in the negative when it held that

                     Even though a discharged at-will employee has no
              statutory claim for retaliatory discharge under W. Va. Code, 5-
              11-9(7)(C) [1992] of the West Virginia Human Rights Act
              because his or her former employer was not employing twelve
              or more persons within the state at the time the acts giving rise
              to the alleged unlawful discriminatory practice were
              committed, as required by W. Va. Code, 5-11-3(d) [1994]
              [which is the definition of employer], the discharged employee
              may nevertheless maintain a common law claim for retaliatory
              discharge against the employer based on alleged sex
              discrimination or sexual harassment because sex
              discrimination and sexual harassment in employment
              contravene the public policy of this State articulated in the
              West Virginia Human Rights Act, W. Va. Code, 5-11-1, et seq.




                                             19
Syl. pt. 8, Williamson, 200 W. Va. 421, 490 S.E.2d 23 (emphasis added). This Court

similarly has found that an employing entity that is not an “employer” under the WVHRA

cannot be a “person” for purposes of imposing attorney’s fees and costs under the Act. See

Syl. pt. 2, Kalany, 220 W. Va. 50, 640 S.E.2d 113 (“An employer who does not come

within the protections of the West Virginia Human Rights Act, West Virginia Code §[§]

5-11-1 to -21 (Repl. Vol. 2006), based on the minimal number of employees he hires,

cannot be deemed a statutory “person” for purposes of relying on the Act’s authority to

make an award of fees and costs at the discretion of the trial court.”). The Kalany Court

also observed the rational policy basis for excluding small businesses from the WVHRA,

commenting that “[t]hose legitimate policy reasons include the desire to encourage small

businesses and to protect such small entrepreneurs from the associated costs of complying

with discrimination laws and defending against claims brought under such legislation.” Id.

at 58 n.14, 640 S.E.2d at 121 n.14.



              Based upon the foregoing analysis of the specific provisions at issue and

considering prior opinions by this Court, we now hold that an entity that does not meet the

West Virginia Human Rights Act definition of “employer,” as set out in West Virginia

Code § 5-11-3(d) (eff. 1998), may not be potentially liable to its own employee as a

“person,” as defined in West Virginia Code § 5-11-3(a), for an alleged violation of West

Virginia Code § 5-11-9(7) (eff. 2016).



                                            20
                                            IV.

                                     CONCLUSION

              For the reasons explained in the body of this opinion, we answer the question

certified by the United States District Court for the Northern District of West Virginia, as

reformulated, in the negative: An entity that does not meet the West Virginia Human

Rights Act definition of “employer,” as set out in West Virginia Code § 5-11-3(d) (eff.

1998), may not be potentially liable to its own employee as a “person,” as defined in West

Virginia Code § 5-11-3(a), for an alleged violation of West Virginia Code § 5-11-9(7) (eff.

2016).

                                                             Certified Question Answered.




                                            21